
	

115 S524 IS: Timber Revitalization and Economic Enhancement Act of 2017
U.S. Senate
2017-03-02
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.



		II
		115th CONGRESS1st Session
		S. 524
		IN THE SENATE OF THE UNITED STATES
		
			March 2, 2017
			Mr. Boozman (for himself, Mr. Brown, Mr. Cochran, Mr. Cotton, Mr. Isakson, and Mr. Wicker) introduced the following bill; which was read twice and referred to the Committee on Finance
		
		A BILL
		To amend the Internal Revenue Code of 1986 to make permanent certain provisions of the Heartland,
			 Habitat, Harvest, and Horticulture Act of 2008 relating to timber.
	
	
		1.Short title
 This Act may be cited as the Timber Revitalization and Economic Enhancement Act of 2017.
		2.Treatment of timber gains
 (a)In generalParagraph (1) of section 1201(b) of the Internal Revenue Code of 1986 is amended by striking beginning in and inserting beginning after. (b)Effective dateThe amendments made by this section shall apply to taxable years beginning after December 31, 2016.
			
